


109 HCON 443 IH: Honoring Private First Class Kristian

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 443
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mr. Walden of Oregon
			 (for himself, Mr. Whitfield,
			 Mr. Ortiz,
			 Mr. Neugebauer,
			 Mr. Neal of Massachusetts,
			 Mrs. Schmidt,
			 Mr. Chabot,
			 Mrs. Blackburn,
			 Ms. Jackson-Lee of Texas, and
			 Mr. Reyes) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring Private First Class Kristian
		  Menchaca, Private First Class Thomas L. Tucker, and Specialist David J.
		  Babineau, United States Army, for their sacrifice in June 2006 while serving
		  the United States in Operation Iraqi Freedom.
	
	
		Whereas on June 16, 2006, three members of the United
			 States Army, Private First Class Kristian Menchaca, Private First Class Thomas
			 L. Tucker, and Specialist David J. Babineau, of B Company, lst Battalion, 502nd
			 Infantry Regiment, 101st Airborne Division (Air Assault), Fort Campbell,
			 Kentucky, were manning a checkpoint in Yusufiya, Iraq, a town regarded as one
			 of the most hostile environments in all of Iraq;
		Whereas during a small arms attack on the checkpoint,
			 Specialist Babineau was killed;
		Whereas when a quick reaction force arrived at the
			 checkpoint, Private First Class Menchaca and Private First Class Tucker could
			 not be found, resulting in their status being listed as Duty Status
			 Whereabouts Unknown;
		Whereas the possibility that the two soldiers had been
			 captured reminded all Americans that Sergeant Keith M. (Matt) Maupin, assigned
			 to the 724th Transportation Company, United States Army Reserve, Bartonville,
			 Illinois, was seized as the result of actions of unfriendly military or
			 paramilitary forces on April 9, 2004, and continues to be held captive;
		Whereas Army units and Iraqi police and military forces
			 conducted unrelenting search operations, using every available resource, in
			 attempting to find Private First Class Menchaca and Private First Class Tucker
			 until remains believed to be those of Private First Class Menchaca and Private
			 First Class Tucker were spotted near Yusufiya on June 19, 2006;
		Whereas United States forces could not immediately recover
			 the remains because of numerous bombs that had been hidden on the road leading
			 to their location and in the area of the bodies; and
		Whereas because of the condition of the bodies, those
			 remains could not immediately be conclusively identified as those of Private
			 First Class Menchaca and Private First Class Tuckerthey had been brutally murdered and their bodies
			 mutilated, but on June 22, 2006, they were determined by the
			 Department of Defense to be those of the two missing soldiers: Now, therefore,
			 be it
		
	
		That Congress—
			(1)recognizes and honors the service, courage,
			 and sacrifice of Private First Class Kristian Menchaca, of Brownsville, Texas,
			 Private First Class Thomas L. Tucker, of Madras, Oregon, and Specialist David
			 J. Babineau, of Springfield, Massachusetts, all of B Company, lst Battalion,
			 502nd Infantry Regiment, 101st Airborne Division (Air Assault), Fort Campbell,
			 Kentucky, who died in Yusufiya, Iraq, in June 2006;
			(2)will never forget
			 the barbaric treatment of Private First Class Menchaca and Private First Class
			 Tucker at the hands of the enemy;
			(3)remembers that Sergeant Keith M. (Matt)
			 Maupin, of Batavia, Ohio, continues to be held captive by the enemy;
			(4)calls upon every
			 American to pause and pay tribute to these brave soldiers; and
			(5)extends its
			 continued sympathies to the families of those who died and its continued
			 support to the family of Sergeant Maupin until his safe return.
			
